              Case:19-15986-EEB Doc#:2 Filed:07/12/19                                        Entered:07/12/19 19:50:49 Page1 of 12




            Fill in this information to identify your case:

 Debtor 1                 Andrew Leo Wilkin
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:            DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

             Married
             Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

             No
             Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1 lived      Debtor 2 Prior Address:                                Dates Debtor 2
                                                                there                                                                            lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

             No
             Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income               Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.           (before deductions
                                                                                   exclusions)                                                   and exclusions)

 From January 1 of current year until            Wages, commissions,                         $57,200.00          Wages, commissions,
 the date you filed for bankruptcy:                                                                              bonuses, tips
                                                 bonuses, tips
                                                  Operating a business                                           Operating a business




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:2 Filed:07/12/19                                           Entered:07/12/19 19:50:49 Page2 of 12
 Debtor 1     Wilkin, Andrew Leo                                                                          Case number (if known)



                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income                  Sources of income         Gross income
                                                 Check all that apply.             (before deductions and        Check all that apply.     (before deductions
                                                                                   exclusions)                                             and exclusions)

 For last calendar year:                         Wages, commissions,                         $26,400.00          Wages, commissions,
 (January 1 to December 31, 2018 )                                                                               bonuses, tips
                                                 bonuses, tips
                                                  Operating a business                                           Operating a business

                                                 Wages, commissions,                         $88,000.00          Wages, commissions,
                                                 bonuses, tips                                                   bonuses, tips

                                                  Operating a business                                           Operating a business

 For the calendar year before that:              Wages, commissions,                        $114,400.00          Wages, commissions,
 (January 1 to December 31, 2017 )                                                                               bonuses, tips
                                                 bonuses, tips
                                                  Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                 Debtor 1                                                        Debtor 2
                                                 Sources of income                 Gross income from             Sources of income         Gross income
                                                 Describe below.                   each source                   Describe below.           (before deductions
                                                                                   (before deductions and                                  and exclusions)
                                                                                   exclusions)
 From January 1 of current year until            Ripe Assets, LLC                               $5,152.81
 the date you filed for bankruptcy:


                                                 RAF 2, LLC                                     $2,431.61

                                                 RAF 3, LLC                                     $1,121.01

                                                 Solar Vista Investor                             $695.87
                                                 LLC

                                                 Transfer - 1265                                $7,900.00
                                                 Fairfax St, Denver,
                                                 CO 80220 Rent

                                                 Unable to identify                                 $75.00
                                                 source

 For last calendar year:                         Ripe Assets                                  $23,005.00
 (January 1 to December 31, 2018 )               Management LLC

                                                 Ripe Assets                                      $115.00
                                                 Management LLC
                                                 (RAV 4, LLC,
                                                 passthrough)

                                                 Ripe Assets, LLC                             $34,140.00

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:2 Filed:07/12/19                                           Entered:07/12/19 19:50:49 Page3 of 12
 Debtor 1     Wilkin, Andrew Leo                                                                          Case number (if known)



                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income                Gross income from             Sources of income             Gross income
                                                  Describe below.                  each source                   Describe below.               (before deductions
                                                                                   (before deductions and                                      and exclusions)
                                                                                   exclusions)
                                                  Ripe Assets Fund 1,                           $1,352.00
                                                  LLC

                                                  RAF 2, LLC                                    $1,784.00

                                                  RAF 3, LLC                                  $13,656.00

                                                  Best Apartments LLC                           $7,447.00

                                                  Transfer - 1265                             $21,000.00
                                                  Fairfax St, Denver,
                                                  CO 80220 Rent

                                                  Gift from Gillian                             $8,000.00
                                                  Wilkin

                                                  Unable to identify                            $2,819.14
                                                  source

 For the calendar year before that:               Ripe Assets, LLC                              $3,575.00
 (January 1 to December 31, 2017 )


                                                  Transfer - 1265                               $5,560.00
                                                  Fairfax St, Denver CO
                                                  80220 Rent

                                                  Unable to identify                            $5,875.00
                                                  source


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’
                         s or Debtor 2’
                                      s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “
                                                                                                                                    incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                        No.      Go to line 7.
                     Yes       List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                        Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                                  payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                  this bankruptcy case.


       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:2 Filed:07/12/19                                           Entered:07/12/19 19:50:49 Page4 of 12
 Debtor 1     Wilkin, Andrew Leo                                                                          Case number (if known)



       Creditor's Name and Address                           Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                   paid             still owe
       US Bank, NA                                           3/26/2019;                       $6,200.76         $205,699.07        Mortgage
       PO Box 1800                                           5/6/2019;                                                              Car
       Saint Paul, MN 55101-0800                             6/3/2019;
                                                                                                                                    Credit Card
                                                             6/21/2019
                                                                                                                                    Loan Repayment
                                                                                                                                    Suppliers or vendors
                                                                                                                                    Other

       US Bank, NA                                           4/1/2019;                        $7,012.83                 $0.00       Mortgage
       PO Box 1800                                           5/1/2019; 6/3/2019                                                     Car
       Saint Paul, MN 55101-0800                                                                                                    Credit Card
                                                                                                                                    Loan Repayment
                                                                                                                                    Suppliers or vendors
                                                                                                                                   Other   1265 Fairfax
                                                                                                                                   mortgage rental property -
                                                                                                                                   Wife (joint account)

       US Bank, NA                                           4/1/2019;                        $2,422.29         $105,265.00        Mortgage
       PO Box 1800                                           5/1/2019; 6/3/2019                                                     Car
       Saint Paul, MN 55101-0800
                                                                                                                                    Credit Card
                                                                                                                                    Loan Repayment
                                                                                                                                    Suppliers or vendors
                                                                                                                                    Other

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
      which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

           No
           Yes. List all payments to an insider.
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments to an insider
       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name
       Gillian Wilkin                                        8/1/2018;                      $25,755.00                  $0.00      US Bank mortgage on
       1255 Fairfax St                                       9/4/2018;                                                             wife's 1265 Fairfax rental
       Denver, CO 80220-2524                                 10/1/2018;                                                            property (Joint Account)
                                                             11/1/2018;
                                                             12/3/2018;
                                                             1/2/2019/;
                                                             2/1/2019;
                                                             3/1/2019;
                                                             4/1/2019;
                                                             5/1/2019; 6/3/209

       Gillian Wilkin                                        6/4/2019                         $1,959.13                 $0.00      Wife's Chase credit card
       1255 Fairfax St                                                                                                             (Joint Account)
       Denver, CO 80220-2524


Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:2 Filed:07/12/19                                           Entered:07/12/19 19:50:49 Page5 of 12
 Debtor 1     Wilkin, Andrew Leo                                                                          Case number (if known)



       Insider's Name and Address                            Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                   paid             still owe      Include creditor's name
       Gillian Wilkin                                        7/31/2018;                       $9,055.66                 $0.00      Wife's US Bank credit card
       1255 Fairfax St                                       8/31/2018;                                                            (Joint Account)
       Denver, CO 80220-2524                                 9/28/2018;
                                                             11/9/2018;
                                                             12/3/2018;
                                                             1/3/2018;
                                                             1/28/2018;
                                                             4/1/2019;
                                                             5/9/2019;
                                                             5/30/2019;
                                                             6/27/2019

       Gillian Wilkin                                        8/7/2018;                        $3,763.00                 $0.00      Wife's student loans with
       1255 Fairfax St                                       9/7/2018;                                                             Missouri Higher Education
       Denver, CO 80220-2524                                 10/10/2018;                                                           Loan Authority (Joint
                                                             11/7/2018;                                                            Account)
                                                             12/7/2018;
                                                             1/8/2019;
                                                             2/7/2019;
                                                             3/7/2019;
                                                             4/9/2019; 5/7/2019

       Gillian Wilkin                                        8/7/2018;                        $2,027.18                 $0.00      Wife's insurance (Joint
       1255 Fairfax St                                       9/6/2018;                                                             Account)
       Denver, CO 80220-2524                                 10/9/2018;
                                                             11/7/2018;
                                                             12/6/2018;
                                                             1/8/2019;
                                                             2/6/2019;
                                                             3/6/2019;
                                                             4/8/2019; 5/7/2019

       Gillian Wilkin                                        8/7/2018;                        $1,849.38                 $0.00      Wife's Chase bank auto
       1255 Fairfax St                                       9/7/2018;                                                             loan (Joint Accout)
       Denver, CO 80220-2524                                 10/10/2018;
                                                             11/7/2018;
                                                             12/7/2018;
                                                             1/8/2019

       Gillian Wilkin                                        7/18/2018;                       $1,200.00                 $0.00      Mattress payment in wife's
       1255 Fairfax St                                       8/20/2018;                                                            name (Joint Account)
       Denver, CO 80220-2524                                 9/18/2018;
                                                             10/18/2018;
                                                             11/19/2018;
                                                             12/18/2018;
                                                             1/18/2019;
                                                             2/19/2019;
                                                             3/18/2019;
                                                             4/18/2019;
                                                             5/20/2019;
                                                             6/18/2019

       Acute Property Management LLC                         7/12/2018 to                   $15,000.00                  $0.00      Business expenses paid
       1974 S Acoma St                                       7/12/2019                                                             with personal credit card
       Denver, CO 80223-3902


 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:2 Filed:07/12/19                                            Entered:07/12/19 19:50:49 Page6 of 12
 Debtor 1     Wilkin, Andrew Leo                                                                           Case number (if known)



      and contract disputes.

           No
           Yes. Fill in the details.
       Case title                                             Nature of the case           Court or agency                          Status of the case
       Case number
       People of the State of Colorado v.                     Motor Vehicle                Sedgewick County                            Pending
       Andrew Leo Wilkin                                                                   Combined Court                              On appeal
       2018T23                                                                                                                       Concluded

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
       Creditor Name and Address                              Describe the Property                                          Date                        Value of the
                                                                                                                                                            property
                                                              Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
           Yes. Fill in the details.
       Creditor Name and Address                              Describe the action the creditor took                          Date action was                 Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     No
           Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600 per               Describe the gifts                                       Dates you gave                    Value
       person                                                                                                                the gifts

       Person to Whom You Gave the Gift and
       Address:
       Gillian Wilkin                                               Burberry jacket                                          12/24/18                       $635.14
       1255 Fairfax St
       Denver, CO 80220-2524

       Person's relationship to you: Spouse

       Gillian Wilkin                                               Money toward purhcase of 1265                            8/28/2017                   $84,570.00
       1255 Fairfax St                                              Fairfax Rental Property
       Denver, CO 80220-2524

       Person's relationship to you: Spouse

       Gillian Wilkin                                               Magic Show Tickets                                       3/11/19                        $241.50
       1255 Fairfax St
       Denver, CO 80220-2524

       Person's relationship to you: Spouse



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:2 Filed:07/12/19                                           Entered:07/12/19 19:50:49 Page7 of 12
 Debtor 1     Wilkin, Andrew Leo                                                                          Case number (if known)



       Gifts with a total value of more than $600 per                 Describe the gifts                                    Dates you gave              Value
       person                                                                                                               the gifts

       Person to Whom You Gave the Gift and
       Address:
       Gillian Wilkin                                                 Ring - rose gold                                      5/10/2019                $200.00
       1255 Fairfax St
       Denver, CO 80220-2524

       Person's relationship to you: Spouse

       Gillian Wilkin                                                 Fjallraven Jacket                                     12/10/2017               $544.23
       1255 Fairfax St
       Denver, CO 80220-2524

       Person's relationship to you: Spouse

       Gillian Wilkin                                                 Miscellaneous Christmas Items                         12/16/2017               $102.48
       1255 Fairfax St
       Denver, CO 80220-2524

       Person's relationship to you: Souse

       Gillian Wilkin                                                 Painting from Mexico Trip                             3/10/2018                $545.75
       1255 Fairfax St
       Denver, CO 80220-2524

       Person's relationship to you: Spouse

       Gillian Wilkin                                                 Miscellaneous Christmas Gifts                         12/23/2018                $73.47
       1255 Fairfax St
       Denver, CO 80220-2524

       Person's relationship to you: Spouse


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
     No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                         Dates you                   Value
       more than $600                                                                                                       contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Chanda Plan Foundation                                         $900                                                  5/18/2018                $900.00
       1630 Carr St
       Lakewood, CO 80214-5985

       Adoption Options                                               $650                                                                           $650.00
       1355 S Colorado Blvd Ste 501
       Denver, CO 80222-3322


 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
           Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                    Date of your     Value of property
       how the loss occurred                                                                                                loss                          lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 ofSchedule A/B: Property.

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:2 Filed:07/12/19                                           Entered:07/12/19 19:50:49 Page8 of 12
 Debtor 1     Wilkin, Andrew Leo                                                                          Case number (if known)



 Part 7:     List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                         Description and value of any property                    Date payment or          Amount of
       Address                                                     transferred                                              transfer was              payment
       Email or website address                                                                                             made
       Person Who Made the Payment, if Not You
       Onsager | Fletcher | Johnson LLC                            $5,785.00                                                6/3/2019 and             $5,785.00
       1801 Broadway Ste 900                                                                                                6/12/2019
       Denver, CO 80202-3858
       Gillian Wilkin


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.
       Person Who Was Paid                                         Description and value of any property                    Date payment or          Amount of
       Address                                                     transferred                                              transfer was              payment
                                                                                                                            made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include
    gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                Description and value of                   Describe any property or        Date transfer was
       Address                                                     property transferred                       payments received or debts      made
                                                                                                              paid in exchange
       Person's relationship to you
       Acute Property Management LLC                               $37,000 - owner contribution                                               8/31/2017;
       1974 S Acoma St                                                                                                                        2/15/2018;
       Denver, CO 80223-3902                                                                                                                  4/26/2018;
                                                                                                                                              5/11/2018;
       Company                                                                                                                                2/4/2019;
                                                                                                                                              2/5/2018;
                                                                                                                                              3/14/2019;
                                                                                                                                              4/5/2019;
                                                                                                                                              4/25/2019;
                                                                                                                                              5/24/2019;
                                                                                                                                              6/10/2019

       Loren James Chilton                                         Subaru Outback AWD 2015                    $18,350 pre tax (Debtor         7/3/2019
       62 Lost Lake Cir                                                                                       entitled to $9,175)
       Divide, CO 80814-9717

       Third Party Purchaser

       RAF 4 LLC                                                   $47,544.49                                 Investment                      12/17/2018;
                                                                                                                                              8/23/2018;
                                                                                                                                              8/27/2018
       Investment




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 8

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:2 Filed:07/12/19                                             Entered:07/12/19 19:50:49 Page9 of 12
 Debtor 1      Wilkin, Andrew Leo                                                                          Case number (if known)



       Person Who Received Transfer                                 Description and value of                   Describe any property or     Date transfer was
       Address                                                      property transferred                       payments received or debts   made
                                                                                                               paid in exchange
       Person's relationship to you
       RAF 2, LLC                                                   $453.00                                    Investment                   11/5/2018


       Investment

       Acute Property Management LLC                                $195,000.00                                Return of same day           5/10/2018
       1974 S Acoma St                                                                                         transfers
       Denver, CO 80223-3902

       Sole Member/Manager

       Acute Property Management LLC                                $25,000.00                                 Return of same day           2/1/2018
       1974 S Acoma St                                                                                         transfer
       Denver, CO 80223-3902

       Sole Member/Manager


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.
       Name of trust                                                Description and value of the property transferred                       Date Transfer was
                                                                                                                                            made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
           Yes. Fill in the details.
       Name of Financial Institution and                      Last 4 digits of             Type of account or          Date account was     Last balance before
       Address (Number, Street, City, State and ZIP           account number               instrument                  closed, sold,         closing or transfer
       Code)                                                                                                           moved, or
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
           Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State                                       have it?
                                                                    and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
           Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                     have it?
                                                                    Address (Number, Street, City, State
                                                                    and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 9

Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case:19-15986-EEB Doc#:2 Filed:07/12/19                                              Entered:07/12/19 19:50:49 Page10 of 12
 Debtor 1     Wilkin, Andrew Leo                                                                              Case number (if known)



      someone.

           No
           Yes. Fill in the details.
       Owner's Name                                                Where is the property?                     Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)          (Number, Street, City, State and ZIP
                                                                   Code)

 Part 10:    Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
      controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
           Yes. Fill in the details.
       Name of site                                                Governmental unit                              Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)          Address (Number, Street, City, State and       know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
       Case Title                                                  Court or agency                            Nature of the case                    Status of the
       Case Number                                                 Name                                                                             case
                                                                   Address (Number, Street, City, State
                                                                   and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            A member of a limited liability company (LLC) or limited liability partnership (LLP)
             A partner in a partnership
             An officer, director, or managing executive of a corporation
             An owner of at least 5% of the voting or equity securities of a corporation
           No. None of the above applies. Go to Part 12.

           Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                         Describe the nature of the business                   Employer Identification number
       Address                                                                                                     Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                                   Dates business existed
Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 10

Software Copyright (c) 2019 CINGroup - www.cincompass.com
          Case:19-15986-EEB Doc#:2 Filed:07/12/19                                           Entered:07/12/19 19:50:49 Page11 of 12
 Debtor 1     Wilkin, Andrew Leo                                                                          Case number (if known)



       Business Name                                         Describe the nature of the business               Employer Identification number
       Address                                                                                                 Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)            Name of accountant or bookkeeper
                                                                                                               Dates business existed
       Acute Property Management LLC                         Property Management Services                      EIN:         XX-XXXXXXX
       1974 S Acoma St
       Denver, CO 80223-3902                                                                                   From-To      2007 to present

       Acute Living LLC                                      Property Management Services                      EIN:
       1974 S Acoma St
       Denver, CO 80223-3902                                                                                   From-To      2018 to present

       Ripe Assets Management LLC                            Property Management Services                      EIN:         XX-XXXXXXX
       9385 Pepperwood Ln
       Highlands Ranch, CO 80126-3401                                                                          From-To      2018 to present

       Ripe Assets, LLC                                      Real Estate Holding Company                       EIN:         XX-XXXXXXX
       9385 Pepperwood Ln
       Highlands Ranch, CO 80126-3401                                                                          From-To      2014 to present

       Ripe Assets Fund 1, LLC                               Real Estate Holding Company                       EIN:         XX-XXXXXXX
       1974 S Acoma St
       Denver, CO 80223-3902                                                                                   From-To      2015 to present

       RAF 2, LLC                                            Real Estate Holding Company                       EIN:         XX-XXXXXXX
       9382 Pepperwood Ln
       Highlands Ranch, CO 80126-3401                                                                          From-To      2017 to present

       RAF 3, LLC                                            Real Estate Holding Company                       EIN:         XX-XXXXXXX
       9385 Pepperwood Ln
       Highlands Ranch, CO 80126-3401                                                                          From-To      2017 - 2019

       Best Apartments LLC                                   Real Estate Holding Company                       EIN:         XX-XXXXXXX
       17910 E Dorado Dr
       Centennial, CO 80015-5915                                                                               From-To      2012 to present

       Solar Vista Investors, LLC                            Real Estate Holding Company                       EIN:         XX-XXXXXXX
       700 Colorado Blvd
       Denver, CO 80206-4084                                                                                   From-To      2018 to present

       Shell Company LLC                                     Property Management                               EIN:         XX-XXXXXXX
       1974 S Acoma St
       Denver, CO 80223-3902                                                                                   From-To      2018 to present

       JAWS Landscape Services LLC                           Landscaping                                       EIN:
       1974 S Acoma St
       Denver, CO 80223-3902                                                                                   From-To      2016 to present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.
       Name                                                  Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

       US Bank NA                                            2017
       PO Box 1800
       Saint Paul, MN 55101-0800

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 11

Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:2 Filed:07/12/19                                          Entered:07/12/19 19:50:49 Page12 of 12
 Debtor 1      Wilkin, Andrew Leo                                                                         Case number (if known)



        Name                                                  Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

        Bank of the West                                      October 2018
        12000 Washington St Ste 300
        Thornton, CO 80241-1927

        Sabal Financial Group                                 September 2018
        4 Park Plz Ste 2000
        Irvine, CA 92614-2578

        CBRE                                                  September 2017
        101 W Washington St Ste 1000
        Indianapolis, IN 46204-3434

        Bank of Colorado                                      April 2017
        1609 E Harmony Rd
        Fort Collins, CO 80525-3238

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Andrew Leo Wilkin
 Andrew Leo Wilkin                                                     Signature of Debtor 2
 Signature of Debtor 1

 Date      July 12, 2019                                               Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No
 Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                     page 12

Software Copyright (c) 2019 CINGroup - www.cincompass.com
